Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed as currently amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10638611 discloses a coil component that includes a first planar spiral conductor; a second planar spiral conductor laminated on the first planar spiral conductor and wound in an opposite direction to the first planar spiral conductor; a first external terminal electrically connected to an outer peripheral end of the first planar spiral conductor; a second external terminal electrically connected to an outer peripheral end of the second planar spiral conductor; and a third external terminal electrically connected in common to inner peripheral ends of the first and second planar spiral conductors. The external terminals 41 to 43 are each a conductor exhibiting high electrical conductivity, such as a copper (Cu), like the planar spiral conductors 21 and 22. In the present embodiment, the external terminals 41 to 43 and the planar spiral conductors 21 and 22 are made of the same metal material. That is, it can be said that the metal materials of the planar spiral 21 and 22 are exposed as they are as the external terminals 41 to 43. he magnetic members 13 to 15 magnetically connect the first and second magnetic members 11 and 12 via through holes formed in the insulating layers 31 to 33 to thereby play a role of forming a closed magnetic path. The insulating layers 31 to 33 are each made of, e.g., a resin, and a non-magnetic material is preferably used for at least the insulating layer 32. The thickness of the insulating layer 32 is preferably equal to or smaller than ½ of the thickness of each of the planar spiral conductors 21 and 22. However, ‘611 does not disclose the claims as currently amended.
US 9899145 discloses an induction coil comprising a plurality of substantially co-planar coils formed from one or more lengths of conducting material, each length of conducting material being electrically connectable at each end to a power source or battery, and wherein at least one of the lengths of conducting material is continuously wound around two or more of the coils. In another aspect, a method is provided for forming such an induction coil. Coils 302 and 303 are wound in opposition such that one is wound clockwise and the other is wound counter-clockwise. In this way, coils 302 and 302 are wound 
US 9064626 discloses a thin film-type coil component including a ceramic main body, external electrodes including a plurality of first external electrodes formed on one surface of the ceramic main body and a plurality of second external electrodes formed on the other surface facing one surface of the ceramic main body, and a coil unit including a plurality of coil layers stacked in the ceramic main body, thereby obtaining low direct current (DC) resistance. Coils of the neighboring coil layers among the plurality of coil layers may be wound in opposite directions.  The outlet terminals 31 and 32 may be formed of the same material as the first and second coils 33 and 34. This is because, when the outlet terminals 31 and 32 and the first and second coils 33 and 34 are formed of different materials, mechanical and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/             Primary Examiner, Art Unit 2859